                    Case 1:20-cv-03281-AJN Document 32
                                                    31 Filed 11/11/20
                                                             11/06/20 Page 1 of 1
                                                                                5




                                                         11/11/20




                                              November 6, 2020

     FILED AND SERVED ELECTRONICALLY
     Hon. Alison J. Nathan
     United States District Court for the Southern District of New York
     40 Foley Square, Room 2102
     New York, NY 10007

                        Re:   BYD Company Ltd. v. VICE Media LLC, No. 20-CV-03281

     Dear Judge Nathan:

            This firm represents Plaintiff BYD Company Ltd. (“BYD”) in the above-captioned action
     and writes on behalf of all parties.

             Under the current schedule in the case, the parties are required to submit a proposed case
     management plan to the Court on November 6, 2020, once the temporary stay of discovery
     expires. See ECF No. 13. The parties have an initial conference scheduled for November 13,
     2020, but are uncertain as to whether they should still file a proposed plan because Defendant
     VICE Media LLC (“VICE”) has filed a letter requesting a full stay in discovery pending the
     resolution of its motion to dismiss and BYD indicated in its response letter that it does not
     oppose waiting an additional two to four weeks for the Court to rule on VICE’s motion to
     dismiss (but BYD opposes anything longer).
             VICE proposes that entry of a case management plan be postponed until after the
     resolution of its motion to dismiss. And, VICE does not believe BYD’s proposed discovery
     schedule – with only four months for fact discovery – is realistic, as much of the discovery in
     this case will take place in China.

                BYD proposes that the Court approve the proposed plan attached hereto.

                                               Very truly yours,



                                          CHARLES J. HARDER Of                    The initial pretrial conference in
                                               HARDER LLP                         this matter is hereby adjourned
                                                                                  to December 4, 2020 at 3:00
                                                                                  p.m. The stay of discovery is
                                                                                  temporarily extended until
Dated: Nov. 11, 2020                                                              December 4, 2020.
     (Part I)
                                                                                  SO ORDERED.
     {00112633;1}
